NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                     _____________

                                          No. 20-1467
                                         _____________

                               UNITED STATES OF AMERICA

                                             v.

                            CHICO JERMELL CARRAWAY,
                                          Appellant
                                    _______________

                        On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                  (D.C. No. 1:14-cr-00167-001)
                       District Judge: Honorable John E. Jones, III
                                       _______________

                           Submitted Under Third Circuit LAR 34.1(a)
                                     March 24, 2022

                     Before: BIBAS, MATEY, and PHIPPS, Circuit Judges.

                                      (Filed: April 14, 2022)
                                        _______________

                                           OPINION
                                        _______________




       
         This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
       MATEY, Circuit Judge.

       Carraway says his attorney told him that he would receive a nine-year sentence for

the crimes he acknowledged in his guilty plea. But the mandatory minimums for the

charges sum to ten years, and he received a sentence of 160 months. Carraway claims that

his counsel was ineffective but, finding no prejudice, we will affirm the denial of his

motion.

                                             I.

       Carraway pleaded guilty to drug and firearms offenses. His plea agreement stated

that he faced a mandatory minimum term of ten years’ incarceration and that the court was

free to impose any sentence up to the maximum penalties listed. At the plea hearing, the

Government summarized these terms, again noting the mandatory minimum sentence. The

Court called to Carraway’s attention that the minimum sentences, at least, would be served

consecutively. Yet Carraway’s attorney asked for a nine-year sentence. The Court

sentenced Carraway to 160 months’ imprisonment.

       Carraway later moved to set aside his sentence under 28 U.S.C. § 2255 arguing,

among other things, that his counsel ineffectively assured him a nine-year sentence.1 The

District Court denied the motion and we granted a certificate of appealability as to whether

an evidentiary hearing was necessary.2



       1
         Because we find no prejudice, we do not decide whether Carraway’s § 2255
motion was timely. See Latham v. United States, 527 F.3d 651, 653 (7th Cir. 2008).
       2
         The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 2255. We have
appellate jurisdiction under 28 U.S.C. §§ 1291, 2253(a), (c), and 2255(d).


                                                  2
                                              II.

         An evidentiary hearing is required “[u]nless the motion and the files and records of

the case conclusively show[ed] that [Carraway was] entitled to no relief.” 28 U.S.C.

§ 2255(b). If a claim of ineffective assistance, taken as true, “clearly fails to demonstrate

either deficiency of counsel’s performance or prejudice to the defendant, then the claim

does not merit a hearing.” United States v. Arrington, 13 F.4th 331, 334 (3d Cir. 2021)

(quoting United States v. Dawson, 857 F.2d 923, 928 (3d Cir. 1988)). To establish

prejudice, Carraway needed to show “a reasonable probability that, but for counsel’s errors,

he would not have pleaded guilty.” United States v. Bui, 795 F.3d 363, 367 (3d Cir. 2015)

(quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)).

         He has not. Carraway was advised, twice, of the mandatory minimums he faced,

first in the plea agreement, then at the plea hearing. On each instance, he was also informed

that he could be sentenced to more, up to the statutory maximum. Counsel’s alleged

promise of a nine-year sentence could not reasonably have affected Carraway’s decision

to plead guilty in exchange for a sentence that Carraway knew, at the time of pleading,

would be ten years or more. See United States v. Shedrick, 493 F.3d 292, 299–300 (3d Cir.

2007).

                                             III.

         For these reasons, we will affirm the judgment of the District Court.




                                                    3